Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to consolidate actions denied, with ten dollars costs. The papers on appeal do not show that notice of the motion was served upon the attorneys for Gertrude M. Vogel in the actions in which she is defendant. The trial at the same time of five actions in each of which different questions will arise is not calculated to bring about a just result. No opinion. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.